OFFICE   OF THE AlTORNEY   GENERAL      OF TEXAS
                         AUSTIN




Bonomble    1. Prodookl
CoUfJtY AUditOr,   @W6BtOa     aOU?itY
Gelve#ton,Teur
Dearsir:




           Your   letter   0               43,   m8ardlag the
                                            camtul ettentlon:
                                           d to pertlolpatoto
                                           ration with the State
                                            aounty iieoltbTnft.
Thl8 errountle                             ,100 for 8anltarlan,
                                           d WOO for all other




                                   1, a oopy of rhioh ir lnoloe8d
                                   t while the Leglelat?rre&sC.CB~O
                                 e establirh@entof a heelth unit


                       taln moh a unit.
                                      Likewins,ln OpinionSo.
                  that Liberty County war authorizedt0 aooopt
                 int end expend money for the aalntumnoe of e
publla health unit. The ma a o n8fo r tier o p inio nslpply aquallg
aa well to CelreetonCounty.
xononblo 1. Pmdookl, w       8


                                 to p u r e ha6w a npalr
                                                   d      a
buildin&for the uw of the tani1 , If l bunaing lr relad Boo*@-
rrl by tha Coml~oloYra*  Court,   $r eontalaed   ia Artiolo &351,
Vemm*r AaaotetedClvll Statutes. W           other thla&r, #la
utlalo provide8thnt’raohoomiaolo#r’I*       court l!dlr
           vrolldo   aad keep la n  lr Oourthoun~,
            a nd
       ja llr    lll'#oorury pub1r o baildingr.”
             :iiweforabdtlre you that kln8ton County 18
authorisrd*:o purohau uWmPo&l       l bulld~ly~tortb w      of
tha county Ewalth ‘Jnft lr tha Coml88loabrr*    court en&o 8uoh
8 buildln$JLOO~8aary.'f'lw  purohaw mutt,    oi oourn, be mda
rma tha proper tund and k la oorpllaao~with tha Bud& br,
Aatat~951,4hd Leglrlatun, Chapter 806 gate 539~ Art10168
       m GaBa-18,vernon*~AnJlotatod c1.h stlstut68.
                                      Tour8 wry truly




TC-s:sP:fCP                      APP8ObTE
                                 ogle; Cgalttr~
no1.                                 . . ., ChaIrma